Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 18 November 2010 pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Monday:
The political groups are proposing to remove the debate on Mr Berlinguer's report on civil, commercial, family and private international law aspects of the action plan implementing the Stockholm Programme from the agenda. As a result, the report would be subject to a direct vote tomorrow, on Tuesday. The report will stay. There will be a vote, but no debate. I repeat: all the political groups have agreed to this solution and this solution has thus been accepted.
(Parliament agreed to the request)
Tuesday:
No amendments have been proposed.
(DE) Mr President, on the agenda for Tuesday, there are six reports by Mrs Matera concerning mobilisation of the European Globalisation Adjustment Fund in the Netherlands. I am taking the floor on this because I think that the way Mr Daul has been attacked on this matter in the Dutch press is not right. At the Conference of Presidents, Mr Daul raised the question that had been discussed by the heads of the various groups concerning whether these reports should not be dropped in the light of the budget debate. I would like to make two comments on this.
Firstly, we should leave these reports on the agenda. We should also vote them through and transfer this money from the European Globalisation Adjustment Fund to the Netherlands.
Secondly, however, Mr Daul suggested it in a comment made at the Conference of Presidents. If it is then taken from the Conference of Presidents into the public domain without him even being given an opportunity to answer questions and explain it himself, then, as the chair of a group, one has to consider very carefully what in fact one can say at the Conference of Presidents. That is the first point.
My other point is that it is not the European Parliament that is claiming that money is being squandered here. It is an element of the Dutch Government - not all of it - that is constantly claiming that money is being squandered in Europe and therefore Europe should get less money. The Matera reports show that, on the contrary, money from this budget is being used very responsibly and - in my opinion - for very important projects in the Netherlands. Consequently, adopting these reports would show that the criticism in the Netherlands in respect of this budget is not justified.
(Applause)
I am aware of the matter and I know what has appeared in the Dutch press. However, I would like to assure you that the vote on mobilisation of the European Globalisation Adjustment Fund for the Netherlands will proceed tomorrow as planned. Nothing has changed. Voting will take place tomorrow.
Wednesday:
I have received a request from the Confederal Group of the European United Left - Nordic Green Left concerning the debate on the situation in the Western Sahara, namely, that voting on the motions for a resolution on this matter should take place during this session and not the December session, as is currently intended.
(PT) Mr President, the situation in Western Sahara is serious enough for Parliament to hold off on taking a position on this matter. The facts are undeniable and are plain to see. We have seen images of destruction in the Sahrawi camps, and we know that this destruction has resulted in deaths and injuries, with many people still missing. We know that a Member of this House was prevented from going to the camps and was expelled by the Moroccan authorities, and we know that the same thing has been happening with members of national parliaments, journalists and members of non-governmental organisations (NGOs). Knowing all this, we cannot simply ignore it.
Not taking a position on this matter would now be an incomprehensible and unacceptable attitude of complacency, and even complicity, and it would only detract from the dignity of this institution and the values it claims to defend. I would therefore like to call upon everyone to make the sensible decision of supporting the vote on a resolution on this issue during this sitting, voting in favour of this proposal.
Mr President, I think the arguments given by the GUE/NGL Group are absolutely relevant, important and necessary, so I will support this position.
Mr President, I must ask Mr Ferreira to pay attention for a moment. We discussed this topic in great depth at the Conference of Presidents and during the preparations for the Conference of Presidents. On behalf of my group, I would like to say that we are very concerned about what is going on in the Western Sahara. If the pictures that we have seen are accurate, then this must give rise not just to serious debate, but also, if necessary, to consequences. This means that we must proceed properly, however. Proceeding properly includes discussing the events this week. At our request, the Moroccan foreign minister has now stated that he is prepared to attend a meeting of the Committee on Foreign Affairs. He does not have to do that. The Moroccan foreign minister does not have to appear before the Committee on Foreign Affairs of the European Parliament. As far as I am concerned, we should take advantage of the fact that he is doing so in any case to first confront him with the reproaches made, and only then adopt a resolution. I believe that is a much more proper way to proceed, rather than adopting a resolution now and then listening to what he has to say afterwards. Let us adopt the resolution in the light of the information and the questions that we will have the opportunity to ask the Moroccan foreign minister in the Committee on Foreign Affairs. I personally consider that a more proper way to proceed. Moreover, until this afternoon there was consensus on that among all the groups.
The request has been supported by the majority, so in accordance with Mr Ferreira's proposal, voting will take place this week.
(Parliament agreed to the request)
I will give you the deadlines: the vote will take place on Thursday. The deadlines are as follows: motions for resolutions must be tabled by 12:00 tomorrow, 23 November; amendments and joint motions for resolutions must be tabled by 12:00 on Wednesday, 24 November; amendments to joint motions for resolutions - by 13:00 on Wednesday, 24 November, in other words, an hour later. I repeat: the vote will take place on Thursday.
(FR) Mr President, I would like to ask my fellow Members something.
There is an emergency situation in Tibet and concern about China's intention to impose the Chinese language on Tibet. I believe that this is an issue that deserves a debate in plenary with Baroness Ashton present. It is really the policy currently being enacted in Tibet that is problematic, quite apart from this emergency situation.
An emergency? Very well. If the majority wants to tackle this issue from that perspective, that is fine. For my part, and since the agenda is fairly clear in December, I would like us to hold a debate on this problem and on the European Union's policy regarding China with Baroness Ashton present, and to adopt a resolution on this matter. I think that would be more intelligent.
Many thanks, Mr Cohn-Bendit. This can also be proposed to the Conference of Presidents. As a group chair, you may propose this at any time, Mr Cohn-Bendit. Thank you for your comment.
Thursday:
No amendments have been proposed.
(The order of business was established)